DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner prosecuting this application has been changed. Any inquiries relating to the examination of the application should be directed to Examiner Singh. The telephone number is provided at the end of this office action.
Applicant’s amendments to the claims and arguments filed on February 10, 2022 have been received and entered. Claims 1, 8-10, 13, 17, 23 and 24 have been amended, while claims 7, 16, 38, 40, 42, 45-47 have been canceled. Claims 1, 8-10, 13-14, 17, 23-24, 29, 32, 34, and 44 are currently under consideration.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, the examiner acknowledges applicants’ claim of foreign priority.

Claim Interpretation
	Independent claims 1 and 47 recite the term “adherent stromal cells” or ASCs. The specification does not provide a specific, limiting definition for this term, nor does it have a specific definition in the art. Therefore, “adherent stromal cells” are interpreted as any adherent cell obtained from a stromal compartment.
 
Withdrawn-Claim Rejections - 35 USC § 112
Claim 10 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant’s amendments to claims 7, 10 obviate the basis of the rejection. 
Claims 1, 7-10, 13-14, 16-17, 23-24, 29, 32, 34, 38, 40, 42, and 44-47 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification fails to provide an enablement for the full scope of the claimed invention. Applicants’ cancellation of claims 7, 16, 38, 40, 42, 45-47renders their rejections moot. Applicant’s 

Withdrawn- Claim Rejections - 35 USC § 102
Claims 1, 34, 38, 40, 42, and 44-47 were rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20150272992 (2015), Prockop et al (hereinafter referred to as Prockop et al) as evidenced by Dominici et al. Cytotherapy. 2006;8(4):315-7 (hereinafter referred to as Dominici et al) and Tate et al. Breast Cancer Res. 2013; 14(3): R79 (hereinafter referred to as Tate et al). In view of Applicants’ amendment of base claim 1, introducing the limitation of claims 7, 16, 32, 38, 40, 42, 45, and 46, that is not taught by the reference, the previous rejection is rendered moot and hereby withdrawn. The claims are however subject to new rejections over the prior art of record, as set forth below.

Withdrawn- Claim Rejections - 35 USC § 102/103
Claims 1, 7-8, 16-17, 23-24, 34, 44-47 were rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2011/094181 (2011) Zhang et al (Foreign Reference 5 of the IDS filed 11/14/2018, hereinafter referred to as Zhang et al). In view of Applicants’ amendment of base claim 1, introducing the limitation of claims 7, 16, 32, 38, 40, 42, 45, and 46, that is not taught by the reference, the previous rejection is rendered moot and hereby withdrawn. The claims are however subject to new rejections over the prior art of record, as set forth below.

Modified & New-Claim Rejections - 35 USC § 103- necessitated by amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 13, 16, 23-24, 34, and 44 are rejected under 35 U.S.C. 103 as obvious over Prockop et al (US 20150272992 (2015, art of record), as evidenced by Dominici et al. (Cytotherapy. 2006;8(4):315-7, art of record) and Tate et al. (Breast Cancer Res. 2013; 14(3):  The previous rejection is maintained in modified to rearrange previously cited references in view of amendments to the claims incorporating the limitation of claims 7, 16, 32, 38, 40, 42, 45, and 46 into the base claims. 
Regarding claims 1, Prockop et al teaches a method of treating cancer by direct intra tumoral administration (para. 18) of mesenchymal stem cells (i.e. adherent stromal stem cells) derived from bone marrow (para. 12) that have been stimulated with TNF-α (Abstract; Paragraph 0002; 0007; 0066; 0087; 0098). One of the characteristics used to identify mesenchymal stem cells (MSCs) is their adherence to plastic, as evidenced by Dominici et al (Abstract). Prockop et al further teaches that the administration of pre-activated human MSCs (hMSCs) reduced the tumor burden in a lung metastatic xenograft model that was produced with MDA-MB-231 (MDA) cells in vivo (Paragraph 0006). As MDA-MB-231 xenografts were utilized in the art to study triple negative breast cancer, as evidenced by Tate et al (Abstract; Page 4, Animal xenograft studies), the teachings of Prockop et al are considered to meet the limitations of treating a breast carcinoma, wherein said breast carcinoma is triple negative.
Regarding claim 34 Mesenchymal stem cells are characterized by their expression of CD105, CD73, and CD90, as evidenced by Dominici et al (Introduction; Abstract). 
Regarding claims 9, 13, Prockop teaches a method of treating cancer by the administration of mesenchymal stem cells (i.e. adherent stromal stem cells) that have been stimulated with TNF-α (Abstract; Paragraph 0002; 0007; 0066; 0087; 0098). Prockop et al teaches that expression of DKK-3 and TRAIL, molecules thought to have anti-tumor activity, was increased in human MSCs (hMSCs) following exposure to TNF-α (Abstract; Paragraph 0005; Figs. 1 and 7). They teach that since hMSCs increase expression of TRAIL and DKK-3 following TNF-α stimulation, that these cells may be tumor suppressive (Paragraph 0006).
However, Prockop et al fails to teach wherein said ASCs have been obtained from a placental tissue in a three-dimensional (3D) culture  that utilizes a medium whose composition is not varied over the course of said 3D culture, wherein the ASCs are harvested by removing said ASCs from the apparatus where 3D bioreactor (claim 23), or wherein said ASC have been incubated in a 2D adherent-cell culture apparatus prior to said 3D culture (claim 24).
Regarding claims 1, Zhang teaches the potential to obtain adherent stromal cells from placenta or bone marrow (see para. 134) for the treatment of cancer. Zhang et al teaches a 
Additionally, the PDACs taught by Zhang et al express several of the markers recited in instant claim 34, namely CD73, CD90, and CD105 (Paragraph 0258-0259; Claim 14). As the PDACs of Zhang et al share the same structure (as demonstrated by marker expression and plastic adherence), tissue of isolation (i.e. placenta, see instant specification page 49), and function (capable of treating cancer), there is a reasonable probability that the cells employed by Zhang et al are identical to, or not patentably distinct from, the adherent stromal stem cells instantly claimed. 
Regarding claims 44, Zhang et al teaches that PDACs can be administered systemically, such as by intravenous administration (Paragraphs 0006; 0010; 0037; 0042; 0082-0084; 0142; claim 21, claim 44).
The combination of references differs from claimed invention by not disclosing ASCs tissue in a three-dimensional (3D) culture that utilizes a medium whose composition is not varied over the course of said 3D culture, wherein the ASCs are harvested by removing said ASCs from the apparatus where 3D bioreactor (claim 23), or wherein said ASC have been incubated in a 2D adherent-cell culture apparatus prior to said 3D culture (claim 24). 
Regarding claims 8, 10, and 23-24- Panchalingam et al teaches that human mesenchymal stem cells (hMSCs), also known as mesenchymal stromal cells, are of great interest due to their applications in regenerative medicine and ability to modulate immune activity (Abstract). They teach that hMSCs are characterized by their adherence to plastic among other factors (Introduction, paragraph 01).  Additionally, they teach that currently hMSCs for clinical use are 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating triple negative breast cancer taught by Prockop et al to include preparing the ASCs from BM or placental tissue as suggested in Zhang by first culturing then in a 2D culture, subsequently culturing them in a 3D bioreactor, and removing the ASCs from the apparatus prior to their administration as suggested in Panchalingam, with reasonable expectation of success. One of ordinary skill in the art would have been motivated to first culture the ASCs in 2d adherent culture to ensure they obtained primarily MSCs, as these cells are characterized by their adherence to plastic, as taught by Panchalingam et al. Additionally, one of ordinary skill in the art would be motivated to use adherent stromal cells from BM or placental tissue source suggested by Zhang as both were known to reduce the progression of cancer. One of ordinary skill in the art would be further motivated ADCs in a 3D culture utilizing a bioreactor without varying the media composition to obtain a therapeutically relevant number of cells that were cultured in a well-defined environment to ensure MSC quality, as taught by Panchalingam et al. One of ordinary skill would have a reasonable expectation of success as methods for 3D culturing MSCs in bioreactor systems were known in the art prior to the effective filing date, as demonstrated by the teachings of Panchalingam et al. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. 
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1, 7, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Prockop et al (US 20150272992 (2015, art of record), as evidenced by Dominici et al. (Cytotherapy. 2006;8(4):315-7) and Tate et al. (Breast Cancer Res. 2013; 14(3): R79), Zhang et al (WO 2011/094181, 2011), Panchalingam et al. (Stem Cell Res Ther. 2015;6:225, art of record), as applied to claims 1 and 9 above, and further in view of Yang et al. (J Immunol Res. 2014;2014:318098, art of record)
	The teachings of Prockop, Dominici. Tate, Panchalingam and Zhang regarding the limitations of claims 1 and 9 have been relied in same manner as above. However, the combination of references fails to teach wherein the pro-inflammatory cytokine is IFN-gamma (claim 14). 
	Yang et al teaches that MSCs can exhibit either pro-oncogenic or anti-tumor properties depending on the specific context (Abstract). They teach that MSCs engineered to express IFN-gamma were capable of inducing apoptosis in tumor cells due to the persistent activation of TRAIL (Abstract; Introduction, paragraph 03; Discussion, paragraph 02 and 04-06). Lastly, Yang et al teaches that MSC induced death of cancer cells was due to the expression of TRAIL, which was driven by IFN-gamma expression (Abstract; Introduction, paragraph 03; Discussion, paragraph 02 and 04-06). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating triple negative breast cancer taught by Prockop et al to include stimulating the adherent stromal stem cells with IFN-gamma prior to administration as suggested in Yang, with reasonable expectation of success, before the effective filing date of instant application. One of ordinary skill in the art would have been motivated to do so to increase the anti-tumor activity of adherent stromal stem cells through the increased expression of TRAIL, as taught by Prockop et al and Yang et al. One of ordinary skill would have a reasonable expectation of success as Yang et al teaches that the constitutive expression of IFN-gamma led to increased TRAIL expression in adherent stromal 
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Prockop et al (US 20150272992 (2015, art of record), as evidenced by Dominici et al. (Cytotherapy. 2006;8(4):315-7) and Tate et al. (Breast Cancer Res. 2013; 14(3): R79), Zhang et al (WO 2011/094181, 201), Panchalingam et al. (Stem Cell Res Ther. 2015;6:225, art of record), as applied to claim 1 above, and further in view of Santos et al. (Biotechnol J. 2013;8(6):644-54).  
	The teachings of Prockop, Dominici, Tate, Zhang and Panchalingam regarding the limitations of claim 1 has been relied in same manner as above. However, they fail to teach wherein said 3D culture is performed in an apparatus that comprises a fibrous bed matrix, said fibrous bed matrix comprising a synthetic adherent material (claim 17). 
	Santos et al teaches that many clinical trials currently in progress will likely lead to the widespread use of stem cell-based therapies for a variety of diseases (Abstract). However, due to the limited number of stem cells that can be obtained from a single donor, one of the major challenges for regulatory approval of such medicinal products is the expansion of stem cells using Good Manufacturing Practices (GMP)-compliant culture systems (Abstract). Bioreactors provide a viable alternative to traditional static culture systems in that bioreactors provide the required scalability, incorporation of monitoring and control tools, and possess the operational flexibility to be adapted to differing requirements required by various clinical applications (Abstract). Santos et al further teach that culture systems must be able to achieve clinically meaningful numbers of stem cells and/or their progeny in a safe, robust, and cost-effective way (Bioreactors: A need for clinical-scale cultivation of stem cells, paragraph 01). Bioreactors offer the possibility of addressing these challenges and have significant advantages over traditional static culture systems such as their ability to reduce the amount of direct handling required, full monitoring and control of culture parameters, and consistent generation of higher quality Bioreactors: A need for clinical-scale cultivation of stem cells, paragraph 01). Lastly, Santos et al teaches examples of bioreactor systems include a nonwoven-fiber (i.e. synthetic) packed-bed (bed matrix) bioreactor, scalable system capable of generating 65 x 10^6 human placental adherent stromal cells per g of matrix (Page 649, Table 2-product 3). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating triple negative breast cancer taught by Prockop and Panchalingam et al to include preparing ASCs in an apparatus that comprises a fibrous bed matrix comprising synthetic material, with reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so to generate a clinically relevant number of ASCs that were consistent in their quality, as taught by Panchalingam and Santos et al. One of ordinary skill would have a reasonable expectation of success in using a bioreactor that comprises a fibrous bed matrix comprising synthetic material as Santos et al teaches that such a device, as well as methods for the culture of adherent stromal cells in such a device, were known in the art prior to the effective filing date of the claimed invention. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Prockop et al (US 20150272992 (2015, art of record), as evidenced by Dominici et al. (Cytotherapy. 2006;8(4):315-7) and Tate et al. (Breast Cancer Res. 2013; 14(3): R79), Panchalingam et al. (Stem Cell Res Ther. 2015;6: 225, art of record), Zhang et al (WO 2011/094181, 2011) as applied to claim 1 above, in view of In ‘t Anker et al. (Stem Cells. 2004;22(7):1338-45).
The teachings of Prockop, as evidenced by Dominici and Tate in view of Panchalingam regarding the limitations of claim 1 has been relied in same manner as above. However, they fail to teach (i) ASC is derived from placenta tissue that are predominantly maternal (claim 29) or fetal (claim 32) cells.

	Anker et al investigated different parts of the placenta for the presence of maternal or fetal MSCs (Abstract). They teach that the origin of fetal and maternal cells was determined by molecular human leukocyte antigen typing (Abstract; Page 1341, HLA typing; Discussion, paragraph 05). They teach that the phenotype of MSCs culture from different fetal and maternal parts of the placenta were comparable (Abstract). Additionally, they teach that the expansion potency for both maternal and fetal placental MSCs was higher when compared with bone marrow-derived MSCs (Abstract; Discussion, last paragraph). 
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to try treating triple negative breast cancer taught by Prockop and Panchalingam by substituting the source of  adherent stromal stem cells from bone marrow to placental tissue that are either maternal (claim 29) or fetal (claim 32) in origin as there are a finite number of solutions, with reasonable expectation of success One of ordinary skill in the art would have been motivated to try ADS cell from other sources as suggested in Zhang including  both fetal and maternal placenta-derived ADS to determine if either was advantageous for the treatment of cancer. One of ordinary skill would have a reasonable expectation of success as methods for the isolation of ADS from bone marrow or fetal or maternal placenta-derived ADS were known in the art prior to the effective filing date of the claimed invention, as demonstrated by Zhang and Anker et al. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicant disagree with the rejection amending claims to incorporate the limitation of claims 7, 16, 32, 38, 40, 42, 45, and 46, in base claim that necessitated modified rejection of previously cited reference of record. The claim requires a single method step that is explicitly taught by the combination of references. Absent any other substantial argument, the rejection is maintained in modified form as discussed supra. 

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aberman et al (WO2011132087) teach ASCs are obtained by a method comprising culturing placental-derived cells in a three-dimensional (3D) bioreactor under perfusion for treating cancer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/Primary Examiner, Art Unit 1632